Order entered January 22, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01590-CV

                IN THE INTEREST OF L.R.P. AND H.A.P., CHILDREN

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-54464-2010

                                         ORDER
       We GRANT the January 20, 2015 motion of Niki Garcia, Official Court Reporter for the

366th Judicial District Court of Collin County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed by FEBRUARY 20, 2015.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE